Per Curiam :
Unless in every case in which an assignee is plaintiff it is proper to require security, there do not seem to be sufficient facts in the case at bar to justify the order requiring the plaintiff to give security in the sum of- $1,000. Security in cases of this kind is a matter of discretion, and such discretion should not be exercised against an assignee unless there are reasonable grounds therefor.
The order must be reversed, with ten dollars costs and disbursements to the appellant to abide the event.
Present — Yan Brunt, P. J., Daniels and Bartlett, J J.
Order reversed, with ten dollars costs and disbursements to abide event.